





ILLUMINA, INC.
2015 STOCK AND INCENTIVE PLAN
(as adopted by the Board of Directors of the Company on January 29, 2015, and
approved by the Company’s stockholders on May 27, 2015)
1.Purposes of the Plan. The purposes of this 2015 Stock and Incentive Plan are
to attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Service Providers, and to
promote the success of the Company’s business. Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant. Stock Awards (including Stock Grants,
Stock Units and Stock Appreciation Rights) and Cash Awards may also be granted
under the Plan.
2.Definitions. As used herein, the following definitions shall apply:
(a)
“Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 hereof.

(b)
“Affiliate” means shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act. The Board shall have the authority to
determine the time or times at which “Affiliate” status is determined within the
foregoing definition.

(c)
“Applicable Laws” means the requirements relating to the administration of
equity incentive plans, the grant of Awards and the issuance of Shares under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, the
Nasdaq Global Select Market or any other Nasdaq Stock Market, stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws or regulations of any other country or jurisdiction where Awards
are granted under the Plan, as such laws, rules, regulations and requirements
shall be in place from time to time.

(d)
“Award” means an Option, a Stock Award or a Cash Award granted in accordance
with the terms of the Plan.

(e)
“Award Agreement” means a Stock Award Agreement, Cash Award Agreement and/or
Option Agreement, which may be in written or electronic format, in such form and
with such terms and conditions as may be specified by the Administrator,
evidencing the terms and conditions of an individual Award. Each Award Agreement
is subject to the terms and conditions of the Plan.

(f)
“Board” means the Board of Directors of the Company.

(g)
“Cash Award” means a bonus opportunity awarded under Section 14 pursuant to
which a Participant may become entitled to receive an amount based on the
satisfaction of such performance criteria as are specified in the agreement or
other documents evidencing the Award (the “Cash Award Agreement”).

(h)
“Code” means the U.S. Internal Revenue Code of 1986, as amended. All references
herein to specific sections of the Code shall include any successor provisions
of the Code or corresponding sections of any future U.S. federal tax code.

(i)
“Committee” means a committee of Directors appointed by the Board in accordance
with Section 4 hereof.

(j)
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and such other securities of the Company that may be substituted for the Common
Stock pursuant to Section 16.

(k)
“Company” means Illumina, Inc., a Delaware corporation.

(l)
“Consultant” means any natural person, including an advisor, who renders
bona-fide services to the Company or a Parent or an Affiliate of the Company,
and which services are not in connection with the offer or sale of securities in
a capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

(m)
“Corporate Transaction” means any of the following:

(i)
any merger or consolidation in which the Company shall not be the surviving
entity (or survives only as a subsidiary of another entity whose stockholders
did not own all or substantially all of the Common Stock in substantially the
same proportions as immediately prior to such transaction),

(ii)
the sale of all or substantially all of the Company’s assets to any other person
or entity (other than a wholly-owned subsidiary),

(iii)
the acquisition of beneficial ownership of more than 50% of the outstanding
shares of Common Stock by any person or entity (including a “group” as defined
by or under Section 13(d)(3) of the Exchange Act); or

(iv)
a contested election of Directors, as a result of which or in connection with
which the persons who were Directors before such election or their nominees (the
“Incumbent Directors”) cease to constitute a majority of the Board; provided,
however, that if the election, or nomination for election by the Company’s
stockholders, of any new Director was approved by a vote of at least






--------------------------------------------------------------------------------





fifty percent (50%) of the Incumbent Directors, such new Director shall be
considered as an Incumbent Director.
Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Corporate Transaction if it is effected for the purpose of
changing the place of incorporation or form of organization of the ultimate
parent entity (including where the Company is succeeded by an issuer
incorporated under the laws of another state, country or foreign government for
such purpose and whether or not the Company remains in existence following such
transaction) where all or substantially all of the persons or group that
beneficially own all or substantially all of the combined voting power of the
Company’s voting securities immediately prior to the transaction beneficially
own all or substantially all of the combined voting power of the Company in
substantially the same proportions of their ownership after the transaction.
(n)
“Director” means a member of the Board.

(o)
“Disability” means that the Participant would qualify to receive benefit
payments under the long-term disability policy, as it may be amended from time
to time, of the Company or the Affiliate of the Company to which the Participant
provides services regardless of whether the Participant is covered by such
policy. If the Company or the Affiliate of the Company to which the Participant
provides services does not have a long-term disability policy in place,
“Disability” means that a Participant is unable to carry out the
responsibilities and functions of the position held by the Participant by reason
of any medically determined physical or mental impairment for a period of not
less than ninety (90) consecutive days. A Participant shall not be considered to
have incurred a Disability unless he or she furnishes proof of such impairment
sufficient to satisfy the Administrator in its discretion. Notwithstanding the
foregoing, for purposes of Incentive Stock Options granted under the Plan,
“Disability” means that the Participant is disabled within the meaning of
Section 22(e)(3) of the Code.

(p)
“Effective Date” means the date on which the Company’s stockholders approve the
Plan.

(q)
“Employee” means any person, including Officers and Inside Directors, employed
by the Company or any Parent or Affiliate of the Company. An Employee shall not
be deemed to cease Employee status by reason of (i) any leave of absence
approved by the Company or any Parent or Affiliate of the Company or (ii)
transfers between locations of the Company or between the Company, its Parent,
or any Affiliate of the Company, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.

(r)
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

(s)
“Fair Market Value” means, as of any date, the value of a Share determined as
follows:

(i)
if the Common Stock is listed on any established stock exchange or traded on a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, the Fair Market Value of a Share shall be the closing selling
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or system on the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

(ii)
if the Common Stock is regularly quoted by a recognized securities dealer or
other quotation system but selling prices are not reported, the Fair Market
Value of a Share shall be the mean between the high bid and low asked prices for
the Common Stock on the day of determination (or if no sales occurred on such
date, then on the date immediately prior to such date on which sales prices are
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(iii)
in the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Administrator to be reasonable
and in compliance with Section 409A of the Code to the extent the Awards are
intended to be exempt from or in compliance with Section 409A of the Code.

Notwithstanding the foregoing, for income tax and/or social security reporting
purposes under U.S. federal, state, local or non-US law and for such other
purposes as the Administrator deems appropriate, including, without limitation,
where Fair Market Value is used in reference to exercise, vesting, settlement or
payout of an Award, the Fair Market Value shall be determined by the Company in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time. In all cases, the determination of Fair Market Value by the Company
shall be conclusive and binding on all persons.





--------------------------------------------------------------------------------





(t)
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), a trust in which these persons have more
than fifty percent of the beneficial interest, a foundation in which these
persons (or the Participant) control the management of assets, and any other
entity in which these persons (or the Participant) own more than fifty percent
of the voting interests.

(u)
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder and as designated in the applicable Option Agreement.

(v)
“Inside Director” means a Director who is an Employee.

(w)
“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option and/or as designated in the applicable Option Agreement,
or an Incentive Stock Option that fails to so qualify.

(x)
“Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of an individual Award. The Notice of Grant is part of the Award
Agreement.

(y)
“Officer” means a person who is an executive officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(z)
“Option” means an Incentive Stock Option or a Nonstatutory Stock Option granted
pursuant to the Plan.

(aa)
“Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

(ab)
“Optioned Shares” means the Shares subject to an Option.

(ac)
“Optionee” means the holder of an outstanding Option granted under the Plan.

(ad)
“Outside Director” means a Director who is not an Employee.

(ae)
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code or any successor provision.

(af)
“Participant” means any holder of one or more Options, Stock Awards or Cash
Awards, or the Shares issuable or issued pursuant to such Awards, under the
Plan.

(ag)
“Performance Period” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Qualifying Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Qualifying Performance-Based Award.

(ah)
“Plan” means this 2015 Stock and Incentive Plan, as amended from time to time.

(ai)
“Predecessor Plan” means the Illumina, Inc. 2000 Stock Plan, as amended; the
Illumina, Inc. 2005 Stock and Incentive Plan, as amended and restated; the 2005
Solexa Equity Incentive Plan; and the Verinata Health, Inc. 2008 Stock Plan.

(aj)
“Qualified Performance-Based Compensation” means any compensation that is
intended to constitute “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

(ak)
“Qualifying Performance-Based Award” means an Award that is intended to
constitute Qualified Performance-Based Compensation and is granted pursuant to
Section 16 hereof.

(al)
“Qualifying Performance Criteria” means any one or more of the following
performance criteria for purposes of establishing the Qualifying Performance
Goal(s), either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit, Parent, Affiliate of the
Company or business segment of the Company or an Affiliate of the Company,
either individually, alternatively or in any combination, and measured over the
Performance Period, on an absolute basis or relative to a pre-established
target, to previous years’ results or to a designated comparison group, in each
case as specified by the Administrator in the Qualifying Performance-Based
Award: (i) cash flow; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price; (vi)
return on equity or average stockholders’ equity; (vii) total stockholder
return; (viii) return on capital; (ix) return on assets or net assets; (x)
return on investment; (xi) revenue; (xii) income or net income; (xiii) operating
income or net operating income; (xiv) operating profit or net operating profit;
(xv) operating margin; (xvi) return on operating revenue; (xvii) market share;
(xviii) contract awards or backlog; (xix) overhead or other expense reduction;
(xx) growth in stockholder value relative to the moving average of the S&P 500
Index or a peer group index; (xxi) credit rating; (xxii) strategic plan
development and implementation (including individual performance objectives that
relate to achievement of the Company’s or any business unit’s strategic plan);
and (xxiii) improvement in workforce diversity.

(am)
“Qualifying Performance Goals” means, for a Performance Period, the goals
established in writing by the Administrator for the Performance Period based
upon the Qualifying Performance Criteria. Depending on the Qualifying
Performance Criteria used to establish such Qualifying Performance Goals, the
Qualifying






--------------------------------------------------------------------------------





Performance Goals may be expressed in terms of overall Company performance, the
performance of an Affiliate of the Company, the performance of a division or a
business unit of the Company or an Affiliate of the Company, or the performance
of an individual. The Administrator, in its discretion, may, to the extent
consistent with, and within the time prescribed by, Section 162(m) of the Code,
appropriately adjust or modify the calculation of Qualifying Performance Goals
for such Performance Period in order to prevent the dilution or enlargement of
the rights of Participants (a) in the event of, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event (including arising
from litigation), or development, or (b) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions.
(an)
“Rule 16b-3” means Rule 16b-3 of the Exchange Act, as the same may be amended
from time to time, or any successor to Rule 16b-3, as in effect when discretion
is being exercised with respect to the Plan.

(ao)
“Service Provider” means (i) an individual rendering services to the Company or
any Parent or Affiliate of the Company in the capacity of an Employee or
Consultant or (ii) an individual serving as a Director.

(ap)
“Share” means a share of the Common Stock, as adjusted in accordance with
Section 16 hereof.

(aq)
“Stock Appreciation Right” means a right to receive cash and/or Shares based on
a change in the Fair Market Value of a specific number of Shares granted under
Section 13 hereof.

(ar)
“Stock Award” means a Stock Grant, a Stock Unit or a Stock Appreciation Right
granted under Sections 12 or 13 below or other similar awards granted under the
Plan (including phantom stock rights).

(as)
“Stock Award Agreement” means a written agreement, the form(s) of which shall be
approved from time to time by the Administrator, between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

(at)
“Stock Grant” means the award of a certain number of Shares granted under
Section 12 below.

(au)
“Stock Unit” means a bookkeeping entry representing an amount equivalent to the
Fair Market Value of one Share, payable in cash, property or Shares. Stock Units
represent an unfunded and unsecured obligation of the Company, except as
otherwise explicitly provided for by the Administrator.

(av)
“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.

(aw)
“Withholding Taxes” means the federal, state and local income and employment
taxes, any taxes imposed by a jurisdiction outside of the United States or any
other taxes or contributions required to be withheld, to which the holder of an
Award may be subject in connection with any aspect of an Award or Shares issued
or issuable pursuant to an Award.

3.Stock Subject to the Plan.
(a)
Subject to the provisions of Section 16 hereof, the maximum aggregate number of
Shares that may be issued and sold pursuant to Awards granted under the Plan
shall be the sum of (i) 2,700,000 Shares, plus (ii) any Shares which as of the
Effective Date are available for issuance under the Predecessor Plans and which
following the Effective Date are not issued under the Predecessor Plans
(including Shares that are subject to awards outstanding under the Predecessor
Plans that expire, are cancelled or otherwise terminate unexercised, or Shares
that otherwise would have reverted to the share reserve of the Predecessor Plans
following the Effective Date). Anything in the foregoing to the contrary
notwithstanding, the maximum aggregate number of Shares that may be issued
pursuant to the exercise of Incentive Stock Options shall in no event exceed
8,000,000.

(b)
The Shares may be authorized, but unissued, or reacquired Shares, including
Shares repurchased by the Company on the open market.

(c)
If an outstanding Award expires or terminates for any reason prior to the Shares
subject thereto having been issued in full, the unpurchased or unissued Shares
which were subject thereto shall become available for future grant or sale under
the Plan (unless the Plan has terminated); provided, however, that Shares that
have actually been issued under the Plan pursuant to an Award shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if unvested Shares are repurchased by the Company at
their original purchase price or otherwise forfeited to the Company in
connection with termination of a Participant’s status as a Service Provider,
such Shares shall become available for future grant under the Plan or as a
result of the cancellation of an Award. Notwithstanding the provisions of this
Section 3(c), no Shares may again be optioned, granted or awarded if such action
would cause an Incentive Stock Option to fail to qualify as an incentive stock
option under Section 422 of the Code. Notwithstanding the first sentence of this
Section 3(c) , the following Shares shall be counted against the maximum number
of Shares available for issuance pursuant to Section 3(a) hereof and shall not
be returned to the Plan: (i) Shares covered by an Award which are surrendered in
payment of the Award exercise or purchase price or in satisfaction of
obligations for Withholding Taxes incident to the exercise of an Award;
(ii) Shares that are not






--------------------------------------------------------------------------------





issued or delivered as a result of the net settlement of an outstanding Award;
or (iii) Shares that are repurchased on the open market with the proceeds of the
exercise of an Option.
(d)
To the extent permitted by Applicable Law or any stock exchange rule, Shares
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Affiliate of
the Company shall not be counted against Shares available for grant pursuant to
this Plan. Additionally, to the extent permitted by Applicable Law or any stock
exchange rule, in the event that a company acquired by (or combined with) the
Company or an Affiliate of the Company has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may,
at the discretion of the Administrator, be used for Awards under the Plan in
lieu of awards under the applicable pre-existing plan of the other company and
shall not reduce the Shares authorized for grant under the Plan; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or any Affiliate of the Company prior to
such acquisition or combination.

4.Administration of the Plan.
(a)
Procedure.

(i)
Multiple Administrative Bodies. Different Committees with respect to different
groups of Service Providers may administer the Plan.

(ii)
Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as Qualified Performance-Based
Compensation, the Award shall be administered by a Committee comprised solely of
two or more “outside directors” within the meaning of Section 162(m) of the
Code.

(iii)
Rule 16b-3. To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3, the transactions contemplated hereunder shall be structured to
satisfy the requirements for exemption under Rule 16b-3 and shall be granted by
a Committee comprised solely of “non-employee directors” within the meaning of
Rule 16b-3(b)(3) under the Exchange Act or by the Board.

(iv)
Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board, (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws or (C) subject to the Applicable Laws,
one or more officers of the Company to whom the Board or Committee has delegated
the power to grant Awards to persons eligible to receive Awards under the Plan
provided such grantees may not be officers or Directors.

(b)
Powers of the Administrator. Subject to the provisions of the Plan, and in the
case of a Committee, subject to the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its discretion:

(i)
to determine the Fair Market Value of the Common Stock in accordance with
Section 2(r) of the Plan;

(ii)
to select the Service Providers to whom Awards may be granted hereunder;

(iii)
to determine the number of Shares or amount of cash to be covered by each Award
granted hereunder;

(iv)
to approve forms of Award Agreements for use under the Plan;

(v)
to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder, which terms and conditions include, but
are not limited to, the exercise price and/or purchase price (if applicable),
the time or times when Awards may be exercised (which may be based on
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term and any restriction or limitation regarding any Award or
the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;

(vi)
to construe and interpret the terms of the Plan and Awards granted pursuant to
the Plan;

(vii)
to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or facilitating compliance with
Applicable Laws or to take advantage of special tax treatment available under
Applicable Laws;






--------------------------------------------------------------------------------





(viii)
to modify or amend each Award, including the discretionary authority to extend
the post-termination exercisability or purchase period of Awards longer than is
originally provided for in the Award Agreement, provided that any amendment that
materially and adversely impacts the rights of a Participant under an Award
shall not become effective without the Participant’s consent unless the
amendment is necessary or desirable, as determined in the sole discretion of the
Administrator, to facilitate compliance with Applicable Laws or as contemplated
in Section 25 hereof;

(ix)
to allow Participants to satisfy Withholding Tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise or settlement of
an Award that number of Shares having a market value equal to the minimum amount
required to be withheld or such other amount that will not result in adverse
accounting consequences to the Company. All elections by a Participant to have
Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

(x)
to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; and

(xi)
to make all other determinations deemed necessary or advisable for administering
the Plan.

(c)
Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Options, Stock Awards, Cash Awards or
Shares issued under the Plan.

5.Eligibility. Nonstatutory Stock Options and Stock Awards may be granted to
Service Providers. Incentive Stock Options and Cash Awards may be granted only
to Employees. A Service Provider who is subject to taxation in the U.S. and who
is providing services to an Affiliate of the Company may be granted Options or
Stock Appreciation Rights under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of the Treasury
Regulations promulgated under Section 409A of the Code.
6.Limitations.
(a)
Each Option shall be designated in the Option Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding
designation as an Incentive Stock Option, no installment under such an Option
shall qualify for favorable tax treatment as an Incentive Stock Option if (and
to the extent) the aggregate Fair Market Value of the Shares (determined at the
date of grant) for which such installment first becomes exercisable hereunder
would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Shares or other securities for which such Option or
any other Incentive Stock Options granted to Optionee prior to the date of grant
(whether under the Plan or any other plan of the Company or any Parent or
Subsidiary of the Company) first become exercisable during the same calendar
year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
such One Hundred Thousand Dollar ($100,000) limitation be exceeded in any
calendar year, the Option shall nevertheless become exercisable for the excess
Optioned Shares in such calendar year as a Nonstatutory Stock Option. For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.

(b)
Neither the Plan nor any Award shall confer upon a Participant any right with
respect to continuing the Participant’s relationship as a Service Provider, nor
shall they interfere in any way with the Participant’s right or the right of the
Company, its Parent or any Affiliate of the Company, as applicable, to terminate
such relationship at any time, with or without cause.

(c)
Where an Award is intended to constitute Qualified Performance-Based
Compensation, the following limitations shall apply to grants of Options, Stock
Appreciation Rights, and other Stock Awards:

(i)
No Service Provider shall be granted, in any fiscal year of the Company, Options
covering more than 750,000 Shares, subject to adjustment as provided in Section
16 below.

(ii)
No Service Provider shall be granted, in any fiscal year of the Company, Stock
Appreciation Rights covering more than 750,000 Shares, subject to adjustment as
provided in Section 16 below.

(iii)
No Service Provider shall be granted, in any fiscal year of the Company, any
other Stock Awards covering more than 375,000 Shares, subject to adjustment as
provided in Section 16 below.

(iv)
However, in connection with his or her commencement of Service Provider status,
an individual may be granted Options covering up to an additional 1,500,000
Shares, Stock Appreciation Rights covering up to an additional 1,500,000 Shares,
and other Stock Awards covering up to an additional 750,000 Shares during the
fiscal year in which such commencement occurs, which shall not count against the
limit set forth in subsections (i) through (iii) above, and which shall be
subject to adjustment as provided in Section 16 below.

7.Term of Plan. The Plan shall become effective on the Effective Date. Unless
the Plan is terminated earlier pursuant to Section 18 hereof, the Plan shall
terminate on January 29, 2025. Anything in the foregoing to the contrary
notwithstanding, no Incentive Stock Options may be granted under the Plan after
January 29, 2025. All Awards outstanding at





--------------------------------------------------------------------------------





the time the Plan terminates shall continue to have force and effect in
accordance with the provisions of the applicable Award Agreement.
8.Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant or such shorter term as may be provided in the Option
Agreement. Moreover, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
9.Option Exercise Price and Consideration.
(a)
Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(i)
In the case of an Incentive Stock Option:

(A)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
(B)granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.
(ii)
In the case of a Nonstatutory Stock Option, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant for
Options that are intended to be exempt from Section 409A of the Code.

(b)
Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions (including any vesting conditions) that must be
satisfied before the Option may be exercised.

(c)
Form of Consideration. The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. Such
consideration may consist entirely of:

(i)
cash;

(ii)
check;  

(iii)
other Shares which, in the case of Shares acquired directly or indirectly from
the Company, (A) have been owned by the Optionee for more than six (6) months on
the date of surrender (if it is required to eliminate or reduce accounting
charges incurred by the Company in connection with the Option, or such other
period (if any) required to so eliminate or reduce such charges), and (B) have a
market value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised;

(iv)
consideration received through a special sale and remittance procedure pursuant
to which the Optionee shall concurrently provide irrevocable instructions to (A)
a Company-designated brokerage firm to effect the immediate sale of the
purchased Shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate exercise price
payable for the purchased Shares plus all Withholding Taxes required to be
withheld by the Company by reason of such exercise and (B) the Company to have
purchased Shares issued directly to such brokerage firm in order to complete the
sale;

(v)
by a “net exercise” arrangement pursuant to which the number of Shares issuable
upon exercise of the Option shall be reduced by the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the aggregate
exercise price (plus Withholding Taxes, if applicable) and any remaining balance
of the aggregate exercise price (and/or applicable tax withholdings) not
satisfied by such reduction in the number of whole Shares to be issued shall be
paid by the Participant in cash or other form of payment approved by the
Administrator.

(vi)
a reduction in the amount of any Company liability to the Optionee;

(vii)
any combination of the foregoing methods of payment; or

(viii)
such other consideration and method of payment for the issuance of Optioned
Shares as determined by the Administrator and to the extent permitted by
Applicable Laws.

(d)
No Repricings of Options or Stock Appreciation Rights. Other than as
contemplated in Section 16(a) of the Plan, the exercise price of an Option may
not be reduced without stockholder approval. Except as provided in Section
16(a), without prior stockholder approval, in no event may the Administrator
exercise its discretion to reduce the exercise price of outstanding Options or
Stock Appreciation Rights to an exercise price that is less than the original
exercise price or effect repricing through cancellation and re-grants at an
exercise price that is less than the original exercise price of such Options or
Stock Appreciation Right or cancellation of Options or Stock Appreciation Rights
in exchange for cash or another Award at a time when






--------------------------------------------------------------------------------





the Option or Stock Appreciation Right has an exercise price that is higher than
the Fair Market Value of a Share.
10.Exercise of Option.
(a)
Procedure for Exercise; Rights as a Stockholder.

(i)
Any Option granted hereunder shall be exercisable according to the terms of the
Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. An Option may not be
exercised for a fraction of a Share.

(ii)
An Option shall be deemed exercised when the Company or an agent designated by
the Company receives: (A) written or electronic notice of exercise (in
accordance with the Option Agreement) from the person entitled to exercise the
Option, and (B) full payment for the Optioned Shares with respect to which the
Option is exercised and (C) satisfaction of any Withholding Taxes. Full payment
may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Plan and shall be set forth in the Option
Agreement. Shares issued upon exercise of an Option shall be issued in the name
of the Optionee or, if requested by the Optionee and determined by the Company
to be in compliance with or necessary under Applicable Laws, in the name of the
Optionee and his or her spouse. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Shares,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 16 hereof.

(iii)
Exercising an Option in any manner shall decrease the number of Optioned Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

(b)
Termination of Optionee’s Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, such Optionee may exercise his or her Option for a period of three
(3) months measured from the date of termination, or such longer period of time
as specified in the Option Agreement, to the extent that the Option is vested on
the date of termination (but in no event later than the expiration of the term
of the Option as set forth in the Option Agreement); provided, however, that,
unless otherwise provided by the Administrator in the Option Agreement, any
Officer or Outside Director (as of the date of termination) may exercise his or
her Option for a period of twelve (12) months measured from the date of
termination, or such other period of time as specified in the Option Agreement,
to the extent that the Option is vested on the date of termination (but in no
event later than the expiration of the term of the Option as set forth in the
Option Agreement). If, on the date of termination, the Optionee is not vested as
to his or her entire Option, the Option shall immediately terminate as to all
the Optioned Shares covered by the unvested portion of the Option, and those
Optioned Shares shall revert immediately to the Plan, unless otherwise provided
in the Option Agreement. To the extent the Optionee does not, within the
post-termination time period determined pursuant to this Section 10(b), exercise
the Option for the Optioned Shares in which Optionee is vested at the time of
such termination of Service Provider status, the Option shall terminate with
respect to those vested Optioned Shares at the end of such period, and those
Optioned Shares shall revert to the Plan.

(c)
Disability of Optionee. If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within twelve (12) months of termination, or such other period of time as
specified in the Option Agreement, to the extent the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan unless otherwise provided in the Option Agreement. To
the extent the Optionee does not, within the post-termination time period
determined pursuant to this Section 10(c), exercise the Option for the Optioned
Shares in which Optionee is vested at the time of such termination of Service
Provider status, the Option shall terminate with respect to those vested
Optioned Shares at the end of such period, and those Optioned Shares shall
revert to the Plan.

(d)
Death of Optionee. If an Optionee dies while a Service Provider, the Option may
be exercised within twelve (12) months following Optionee’s death, or such other
period of time as specified in the Option Agreement, to the extent that the
Option is vested on the date of death (but in no event later than the expiration
of the term of such Option as set forth in the Option Agreement) by the
Optionee’s designated beneficiary, provided the Administrator has permitted a
beneficiary designation and a beneficiary has been designated prior to
Optionee’s death in a form acceptable to the Administrator. If the Administrator
has not permitted






--------------------------------------------------------------------------------





a beneficiary designation or no beneficiary has been designated by the Optionee,
then such Option may be exercised by the personal representative of the
Optionee’s estate or by the person(s) to whom the Option is transferred pursuant
to the Optionee’s will or in accordance with the laws of descent and
distribution. If, at the time of death, the Optionee is not vested as to his or
her entire Option, the Option shall immediately terminate as to the Optioned
Shares covered by the unvested portion of the Option, and those Optioned Shares
shall immediately revert to the Plan unless otherwise provided in the Option
Agreement. To the extent the Option is not, within the post-termination time
period determined pursuant to this Section 10(d), exercised for the Optioned
Shares in which Optionee is vested at the time of such termination of Service
Provider status, the Option shall terminate with respect to those vested
Optioned Shares, and those Optioned Shares shall revert to the Plan.
11.Limited Transferability of Options. An Option generally may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee; provided however
that, if permitted by the Administrator, Nonstatutory Stock Options may be
transferred by instrument to an inter vivos or testamentary trust in which the
Nonstatutory Stock Options are to be passed to beneficiaries upon the death of
the trustor (settlor) or by gift or pursuant to domestic relations orders to
Immediate Family Members of the Optionee. If permitted by the Administrator, the
Optionee may designate one or more persons as the beneficiary or beneficiaries
of his or her outstanding Options, and those Options shall, in accordance with
such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Optionee’s death while holding those Options. Such
beneficiary or beneficiaries or Immediate Family Member to whom an Option has
been transferred shall take the transferred Options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred Option,
including (without limitation) the limited time period during which the Option
may be exercised following the Optionee’s death.
12.Stock Grants and Stock Unit Awards. Each Stock Award Agreement reflecting the
issuance of a Stock Grant or Stock Unit shall be in such form and shall contain
such terms and conditions as the Administrator shall deem appropriate. The terms
and conditions of such agreements may change from time to time, and the terms
and conditions of separate agreements need not be identical, but each such
agreement shall include (through incorporation of provisions hereof by reference
in the agreement or otherwise) the substance of each of the following
provisions:
(a)
Consideration. A Stock Grant or Stock Unit may be awarded in consideration for
such property or services as is permitted under Applicable Law, including for
past services actually rendered to the Company, a Parent or an Affiliate of the
Company for its benefit.

(b)
Vesting. Shares of Common Stock awarded under an agreement reflecting a Stock
Grant and a Stock Unit award may, but need not, be subject to a share repurchase
option, forfeiture restriction or other conditions in favor of the Company in
accordance with a vesting or lapse schedule to be determined by the
Administrator.

(c)
Termination of Participant’s Relationship as a Service Provider. In the event a
Participant’s relationship as a Service Provider terminates, the Company may
reacquire any or all of the Shares held by the Participant which have not vested
or which are otherwise subject to forfeiture or other conditions as of the date
of termination under the terms of the Stock Award Agreement.

(d)
Transferability. Except as determined by the Administrator, no rights to acquire
Shares under a Stock Grant or a Stock Unit shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution. To the extent and under such terms and conditions as determined by
the Administrator and provided such transfer is consistent with securities
offerings registered on a Form S-8, a Participant may assign or transfer a Stock
Grant or a Stock Unit without consideration to an Immediate Family Member;
provided that such Immediate Family Member shall be bound by and subject to all
of the terms and conditions of the Plan and the Stock Award Agreement relating
to the transferred Award and shall execute an agreement satisfactory to the
Company evidencing such obligations; and provided further that such Participant
shall remain bound by the terms and conditions of the Plan.

(e)
Dividends. Any dividends that are distributed with respect to a Stock Grant that
vests based on the attainment of performance goals shall be accumulated and
subject to restrictions and risk of forfeiture to which the underlying Stock
Grant is subject.

(f)
No Stockholder Rights. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Shares subject to a Stock Unit.
No adjustment shall be made for a dividend or other right for which the record
date is prior to the date the Shares are issued, except as provided in Section
16 hereof.

13.Stock Appreciation Rights.
(a)
General. Stock Appreciation Rights may be granted either alone, in addition to,
or in tandem with other Awards granted under the Plan. The Administrator may
grant Stock Appreciation Rights to eligible Participants subject to terms and
conditions not inconsistent with this Plan and determined by the






--------------------------------------------------------------------------------





Administrator. The specific terms and conditions applicable to the Participant
shall be provided for in the Stock Award Agreement. Stock Appreciation Rights
shall be exercisable, in whole or in part, at such times as the Administrator
shall specify in the Stock Award Agreement, except as provided below.
(b)
Exercise Price. The exercise price per Share subject to a Stock Appreciation
Right shall be determined by the Administrator, provided that the exercise price
per Share shall not be less than 100% of the Fair Market Value of a Share on the
date of grant for Stock Appreciation Rights that are intended be exempt from
Section 409A of the Code.

(c)
Term. The term of any Stock Appreciation Right granted under the Plan shall not
exceed ten years.

(d)
Exercise of Stock Appreciation Right. Upon the exercise of a Stock Appreciation
Right, in whole or in part, the Participant shall be entitled to a payment in an
amount equal to the excess of the Fair Market Value on the date of exercise of a
fixed number of Shares covered by the exercised portion of the Stock
Appreciation Right, over the Fair Market Value on the grant date of the Shares
covered by the exercised portion of the Stock Appreciation Right (or such other
amount calculated with respect to Shares subject to the award as the
Administrator may determine). The amount due to the Participant upon the
exercise of a Stock Appreciation Right shall be paid in such form of
consideration as determined by the Administrator and may be in cash, Shares or a
combination thereof, over the period or periods specified in the Stock Award
Agreement. A Stock Award Agreement may place limits on the amount that may be
paid over any specified period or periods upon the exercise of a Stock
Appreciation Right, on an aggregate basis or as to any Participant. A Stock
Appreciation Right shall be considered exercised when the Company receives
written notice of exercise in accordance with the terms of the Stock Award
Agreement from the person entitled to exercise the Stock Appreciation Right.

(e)
Transferability. Except as determined by the Administrator, no Stock
Appreciation Rights shall be assignable or otherwise transferable by the
Participant except by will or by the laws of descent and distribution. To the
extent and under such terms and conditions as determined by the Administrator
and provided such transfer is consistent with securities offerings registered on
a Form S-8, a Participant may assign or transfer a Stock Appreciation Right
without consideration to an Immediate Family Member; provided that such
Immediate Family Member shall be bound by and subject to all of the terms and
conditions of the Plan and the Stock Award Agreement relating to the transferred
Stock Appreciation Right and shall execute an agreement satisfactory to the
Company evidencing such obligations; and provided further that such Participant
shall remain bound by the terms and conditions of the Plan.

14.Cash Awards. Each Cash Award will confer upon the Participant the opportunity
to earn a future payment tied to the level of achievement with respect to one or
more Qualifying Performance Goals established for a Performance Period.
(a)
Terms and Conditions. Each Cash Award shall contain provisions regarding (i) the
target and maximum amount payable to the Participant as a Cash Award, (ii) the
Qualifying Performance Goal that shall determine the amount of payment, (iii)
the Performance Period as to which the Qualifying Performance Goal shall be
measured for determining the amount of any payment, (iv) the timing and form of
any payment earned by virtue of the attainment level of the Qualifying
Performance Goal, (v) restrictions on the alienation or transfer of the Cash
Award prior to actual payment, (vi) forfeiture provisions, and (vii) such
further terms and conditions (including, without limitation, the effect that a
termination as a Service Provider shall have on any Cash Award) and in each case
not inconsistent with the Plan, as may be determined from time to time by the
Administrator.

(b)
Maximum Amount. The maximum amount payable as a Cash Award may be a multiple of
the target amount payable, but the maximum amount payable pursuant to a Cash
Award for any fiscal year to any Participant shall not exceed U.S. $3,000,000.

(c)
Qualifying Performance-Based Award. The Cash Awards shall be subject to the
terms and conditions of Section 15 hereof applicable to Awards that are intended
to be Qualifying Performance-Based Awards.

15.Qualifying Performance-Based Awards. Any Stock Award (other than a Stock
Appreciation Right or any other Stock Award having a purchase price equal to
100% of the Fair Market Value on the date such award is made) or Cash Award that
is intended to be as Qualified Performance-Based Compensation shall be subject
to the provisions of this Section 15.
(a)
Procedures with Respect to Performance-Based Awards. To the extent necessary to
comply with the Qualified Performance-Based Compensation requirements of Section
162(m)(4)(C) of the Code, with respect to any Award granted under Section 12 or
14, no later than ninety (90) days following the commencement of any fiscal year
in question or any other designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Administrator, in writing (a) select the Qualifying Performance Criteria
applicable to the Performance Period, (b) shall establish the Qualifying
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (c) shall specify the relationship
between Qualifying Performance Criteria and the Qualifying






--------------------------------------------------------------------------------





Performance Goals and the amounts of such Awards, as applicable, to be earned
for such Performance Period. Following the completion of each Performance
Period, the Administrator shall certify in writing whether the applicable
Qualifying Performance Goals have been achieved for such Performance Period. In
determining the amount earned under an Award, the Administrator shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the
Administrator may deem relevant to the assessment of individual or corporate
performance for the Performance Period.
16.Adjustments Upon Changes in Capitalization, Dissolution or Corporate
Transaction.
(a)
Changes in Capitalization. Subject to any required action by the stockholders of
the Company, (i) the number, class or kind of shares which have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Award, (ii) the maximum numbers of Shares that may be granted under Awards to
any Service Provider during any fiscal year as set forth in Section 6(c) and
(iii) the number, class or kind of shares as well as the price per Share subject
to each outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property other than a regular cash dividend
that does not affect the Share or the value of the Shares), recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, reclassification of the Common Stock, or exchange of Shares or other
securities of the Company, or any increase or decrease in the number of issued
Shares effected without receipt of consideration by the Company, or other change
in the corporate structure of the Company affecting the Shares or their value;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares.

(b)
Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may (but need not) provide for a Participant
to have the right to exercise his or her Option or Stock Award until ten (10)
days prior to such transaction as to all of the Shares covered thereby,
including Shares as to which the Option or Stock Award would not otherwise be
exercisable. In addition, the Administrator may (but need not) provide that any
Company repurchase option applicable to any unvested Shares purchased upon
exercise of an Option or issued under a Stock Award shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Award will terminate immediately prior to the consummation of such
proposed action.

(c)
Corporate Transaction.

(i)
In the event of a Corporate Transaction, as determined by the Board or the
Administrator, the Board or the Administrator may, in its discretion, (i)
provide for the assumption or substitution of, or adjustment to, each
outstanding Award; (ii) accelerate the vesting of Options and accelerate the
vesting and/or terminate any restrictions on Cash Awards or Stock Awards; and/or
(iii) provide for termination of Awards as a result of the Corporate Transaction
on such terms and conditions as it deems appropriate, including providing for
the cancellation of Awards for a cash payment to the Participant. For the
purposes of this paragraph, the Award shall be considered assumed if, following
the Corporate Transaction, the Award confers the right to purchase or receive,
for each Share or amount of cash covered by the Award immediately prior to the
Corporate Transaction, the consideration (whether stock, cash, or other
securities or property) received in the Corporate Transaction by holders of
Common Stock for each Share held on the effective date of the Corporate
Transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Corporate
Transaction is not solely common stock of the successor corporation or its
parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Award, for
each Share covered by the Award, to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Shares in the Corporate Transaction.

(ii)
Notwithstanding the foregoing, as may be determined by the Administrator, any
such adjustment shall not (i) cause an Award which is exempt from Section 409A
of the Code to become subject to






--------------------------------------------------------------------------------





Section 409A of the Code or (ii) cause an Award subject to Section 409A of the
Code not to comply with the requirements of Section 409A of the Code.
17.Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator takes all corporation actions necessary to
approve the grant of such Award. A Notice of Grant shall be provided to each
Participant within a reasonable time after the date of such grant.
18.Amendment and Termination of the Plan. The Board may at any time amend,
alter, suspend or terminate the Plan. However, the Company shall obtain
stockholder approval of any Plan amendment to the extent necessary and desirable
to comply with Applicable Laws. In addition, no amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Participant
under any grant theretofore made, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company, provided that amendments to facilitate
compliance with Applicable Laws, as determined in the sole discretion of the
Administrator as otherwise contemplated in Section 25 may be made without the
consent of the Participant. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
19.Conditions Upon Issuance of Shares. Awards shall not be granted and Shares
shall not be issued pursuant to the exercise, vesting or settlement of an Award
unless the grant of the Award, the exercise, vesting or settlement of such Award
and the issuance and delivery of such Shares shall comply with Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.
20.Inability to Obtain Authority. If the Company is unable or if it is
impractical for the Company to obtain authority from any regulatory body having
jurisdiction (including under Section 19), which authority is deemed by the
Company’s counsel to be necessary to the lawful grant of Awards and issuance and
sale of any Shares hereunder, the Company shall be relieved of any liability in
respect of the failure to grant such Awards or issue or sell such Shares as to
which such requisite authority shall not have been obtained.
21.Reservation of Shares. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.
22.Stockholder Approval. If required by Applicable Laws, continuance of the Plan
shall be subject to approval by the stockholders of the Company within twelve
(12) months after the date the Plan is adopted or after any amendment requiring
stockholder approval is made. Such stockholder approval shall be obtained in the
manner and to the degree required under Applicable Laws.
23.Withholding Taxes. The Company or any Affiliate of the Company, as
applicable, shall have the authority and the right to deduct or withhold, or to
require a Participant to remit to the Company, an amount sufficient to satisfy
the obligation for Withholding Taxes with respect to any taxable or tax
withholding event concerning a Participant arising as a result of the
Participant’s participation in the Plan or to take such other action as may be
necessary or appropriate in the opinion of the Company or an Affiliate of the
Company, as applicable, to satisfy withholding obligations for the payment of
Withholding Taxes by one or a combination of the following: (a) withholding from
the Participant’s wages or other cash compensation; (b) withholding from the
proceeds of sale of Shares underlying an Award, either through a voluntary sale
or a mandatory sale arranged by the Company on the Participant’s behalf, without
need of further authorization; or (iii) in the Administrator’s sole discretion,
by withholding Shares otherwise issuable under an Award (or allowing the return
of Shares) sufficient, as determined by the Administrator in its sole
discretion, to satisfy such Withholding Taxes. No Shares shall be delivered
pursuant to an Award to any Participant or other person until the Participant or
such other person has made arrangements acceptable to the Administrator to
satisfy the obligations for Withholding Taxes with respect to any taxable or tax
withholding event concerning the Participant or such other person arising as a
result of an Award.
24.Fractional Shares. No fractional Shares shall be issued and the Administrator
shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding up or down as appropriate.
25.Section 409A. Except as provided in Section 26 hereof, to the extent that the
Administrator determines that any Award granted under the Plan is subject to
Section 409A of the Code, the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A of the Code. To
the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code and U.S. Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date the Plan became effective. Notwithstanding any provision of the Plan to the
contrary, in the event that following the date an Award is granted the Award
determines that the Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the date the Plan became effective), the Administrator
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, including
amendments or actions that would result in a reduction to the benefits payable
under an Award, in each case, without the consent of the Participant, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related





--------------------------------------------------------------------------------





Department of Treasury guidance and thereby avoid the application of any penalty
taxes under such Section or mitigate any additional tax, interest and/or
penalties or other adverse tax consequences that may apply under Section 409A of
the Code if compliance is not practical.
26.No Representations or Covenants with respect to Tax Qualification. Although
the Company may endeavor to (a) qualify an Award for favorable or specific tax
treatment under the laws of the United States or jurisdictions outside of the
United States (e.g., incentive stock options under Section 422 of the Code or
French-qualified stock options) or (b) avoid adverse tax treatment (e.g., under
Section 409A of the Code), the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment, anything to the contrary in this Plan, including Section 26
hereof, notwithstanding. The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on holders of
Awards under the Plan. Nothing in this Plan or in an Award Agreement shall
provide a basis for any person to take any action against the Company or any
affiliate of the Company based on matters covered by Section 409A of the Code,
including the tax treatment of any Awards, and neither the Company nor any
affiliate will have any liability under any circumstances to the Participant or
any other party if the Award that is intended to be exempt from, or compliant
with, Section 409A of the Code, is not so exempt or compliant or for any action
taken by the Administrator with respect thereto.
27.Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other Applicable Laws. In addition, the Administrator may impose such other
clawback, recovery or recoupment provisions on an Award as the Administrator
determines necessary or appropriate, including, without limitation, a
reacquisition right in respect of previously-acquired Shares or other cash or
property upon the occurrence of cause (as determined by the Administrator).





